In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                      Filed: April 24, 2018

*************************                           UNPUBLISHED
AMY TAYLOR, mother of A.T.,                  *
                                             *      No. 15-1346V
                      Petitioner,            *
v.                                           *      Chief Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *      Decision Based on Stipulation;
AND HUMAN SERVICES,                          *      Hepatitis A (“HepA”);
                                             *      Autoimmune Aplastic Anemia
                      Respondent.            *
*************************
Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, D.C., for respondent.

                             DECISION BASED ON STIPULATION 1

         On November 9, 2015, Amy Taylor, on behalf of her minor daughter A.T., (“petitioner”) filed
a petition in the National Vaccine Injury Compensation Program. 2 Petitioner alleges that as a result
of the hepatitis A (“HepA”) vaccine administered to A.T. on December 10, 2012, A.T. suffered from
autoimmune aplastic anemia. Petition at ¶13.

         On April 20, 2018, the parties filed a stipulation recommending an award of compensation
to petitioner. Stipulation (ECF No. 69). Respondent denies that the HepA vaccine caused A.T. to
suffer from autoimmune aplastic anemia, or any other injury or her current condition. Nevertheless,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the terms
set forth therein.

1 This decision will be posted on the website of the United States Court of Federal Claims’ website,
in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the
Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. §
300aa-12(d)(4)B), however, the parties may object to the published Decision’s inclusion of certain
kinds of confidential information. Specifically, Under Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public in its current form. Id.
2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $238,175.77, in the form of a check payable to petitioner as
           guardian(s)/conservator(s) of the estate of A.T. for the benefit of A.T. No payments
           shall be made until petitioner provides respondent with documentation establishing
           that she has been appointed as the guardian(s)/conservator(s) of A.T.’s estate.

       (2) A lump sum of $12,356.05, in the form of a check payable to petitioner, Amy
           Taylor.

       (3) An amount sufficient to purchase the annuity contract described in paragraph 10
           of the stipulation attached hereto as Appendix A, paid to the life insurance
           company from which the annuity will be purchased.

        These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Joint Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

        Any questions regarding this Order may be directed to the undersigned’s law clerk, Mark
Hollaar, at (202) 357-6379, or mark_hollaar@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                       s/Nora B. Dorsey
                                                       Nora B. Dorsey
                                                       Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                   2